Case 2:18-cv-01115-RSL Document 149-8 Filed 12/04/18 Page 1 of 4




             EXHIBIT 8
11/30/2018                            Cody Wilson is now
                       Case 2:18-cv-01115-RSL            selling 3D-printed
                                                     Document        149-8  gun blueprints online | The Texas
                                                                                 Filed 12/04/18           PageTribune
                                                                                                                   2 of 4
                                                                                                                                               MENU



             Blocked from giving away 3D-printed gun
             blueprints, Texas man says he's selling them
             instead
                Austin "crypto-anarchist" Cody Wilson says buyers can name their price for 3D-printed gun
                blueprints.

             BY EMMA PLATOFF AND KATHRYN LUNDSTROM                     AUG. 28, 2018     2 PM

                                                                                                                      




             Cody Wilson, whose Defense Distributed is selling blueprints for 3D-printed guns, in his company's Austin headquarters.  Bob
             Daemmrich for The Texas Tribune



                           An Austin resident and self-described “crypto-anarchist” said Tuesday he’ll begin
                           selling blueprints that would allow users to 3D print their own plastic guns — a
                           day after a federal judge extended a temporary block preventing him from
                           making the plans available on the web for free.

                           In other words: If he can’t be the “Napster” of crypto-guns, he’ll be the “iTunes,”
                           Wilson told reporters at a press conference Tuesday in Austin.

                           The decision could put Wilson, currently at the center of a slew of court disputes
                           across the country, on shaky legal footing.



https://www.texastribune.org/2018/08/28/3d-printed-gun-blueprints-cody-wilson-selling/                                                             1/3
11/30/2018                            Cody Wilson is now
                       Case 2:18-cv-01115-RSL            selling 3D-printed
                                                     Document        149-8  gun blueprints online | The Texas
                                                                                 Filed 12/04/18           PageTribune
                                                                                                                   3 of 4
                           Wilson has argued in court that preventing him from publishing the blueprints
                           infringes on his First Amendment rights. But Monday’s injunction said the
                           potential harms to Wilson’s First Amendment rights “are dwarfed by the
                           irreparable harms the States are likely to suffer” if he was permitted to post the
                           blueprints for free. Nearly two dozen states that lined up against Wilson in court
                           have said the untraceable plastic guns made using the blueprints would pose an
                           enormous security risk.


                                                        The Texas Tribune thanks its sponsors. Become one.




                           Wilson’s right to disseminate the plans “is currently abridged, but it has not been
                           abrogated,” U.S. District Judge Robert Lasnik wrote in the Monday injunction.

                           Wilson called the injunction “hysterical,” saying that the order allows his
                           company to sell the designs and distribute them to customers through the mail,
                           over email and with secure downloadable links. No judge can prevent the plans
                           from spreading, he said.

                           About 30 minutes into the press conference, Wilson glanced down at his phone:
                           “I’ve gotten 392 orders since this press conference began,” he announced.

                           Josh Blackman, Wilson’s lawyer, said in an interview Tuesday that selling the
                           blueprints directly to people within the United States is perfectly legal.

                           “It’s not about distribution, it’s about posting them,” Blackman said. “There’s no
                           prohibition on distributing these ﬁles — the prohibition is on doing it in a way
                           that foreign persons can access.”

                           Still, it’s possible that the decision to sell the blueprints could spark a new legal
                           challenge.


                                                        The Texas Tribune thanks its sponsors. Become one.




                           Washington Attorney General Bob Ferguson, who is leading a 19-state challenge
                           to Wilson, reiterated Tuesday that Wilson is not permitted to post plans online
                           for free but did not comment on the plans to sell them.

                           “Because of our lawsuit, it is once again illegal to post downloadable gun ﬁles to
                           the internet,” Ferguson said. “I trust the federal government will hold Cody
https://www.texastribune.org/2018/08/28/3d-printed-gun-blueprints-cody-wilson-selling/                                      2/3
11/30/2018                            Cody Wilson is now
                       Case 2:18-cv-01115-RSL            selling 3D-printed
                                                     Document        149-8  gun blueprints online | The Texas
                                                                                 Filed 12/04/18           PageTribune
                                                                                                                   4 of 4
                           Wilson, a self-described 'crypto-anarchist,' accountable to that law. If they don't,
                           President Trump will be responsible for anyone who is hurt or killed as a result of
                           these weapons.”

                           Wilson’s organization, Defense Distributed, is allowing customers to set their
                           own price for any of 10 gun designs posted on his website. Wilson said he would
                           even fulﬁll orders that name a price of $0.

                           Wilson’s legal woes stretch back to 2013, when he posted blueprints for the 3D
                           gun. The State Department ordered him to stop, arguing he was illegally
                           exporting sensitive arms technology. Wilson sued in 2015, and Defense
                           Distributed reached a settlement with the State Department earlier this summer,
                           seemingly clearing the way for him to begin posting the designs online. But he
                           was stalled by a ﬂurry of lawsuits across the country.

                           At the press conference, Wilson refused to answer a question about the potential
                           for foreign nationals to access the plans.

                           Despite the legal obstacles, Wilson was adamant that the plans for the guns will
                           ultimately spread — nothing can stop that, he insisted.

                           “I didn’t get stopped yesterday, so who did?” Wilson said.



                                 Quality journalism doesn't come free
                                 Perhaps it goes without saying — but producing quality journalism isn't
                                 cheap. At a time when newsroom resources and revenue across the country
                                 are declining, The Texas Tribune remains committed to sustaining our
                                 mission: creating a more engaged and informed Texas with every story we
                                 cover, every event we convene and every newsletter we send. As a nonproﬁt
                                 newsroom, we rely on members to help keep our stories free and our events
                                 open to the public. Do you value our journalism? Show us with your support.

                                                                  YES, I'LL DONATE TODAY




https://www.texastribune.org/2018/08/28/3d-printed-gun-blueprints-cody-wilson-selling/                                      3/3
